IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20301
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

VIDAL BANUELOS,

                                       Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. CR-H-94-0242-04
                       - - - - - - - - - -
                          July 16, 1996

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Vidal Banuelos pleaded guilty to conspiracy to possess with

intent to distribute cocaine.    Banuelos agreed in the plea

agreement to waive his right to appeal.

     Our review of the record shows that Banuelos knowingly and

voluntarily waived the right to appeal his claims that the

district court misapplied the Sentencing Guidelines in imposing

his sentence.     United States v. Melancon, 972 F.2d 566, 568 (5th

Cir. 1992); United States v. Portillo, 18 F.3d 290, 293 (5th



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-20301
                                -2-

Cir.), cert. denied, 115 S. Ct. 244 (1994).   It is not clear

whether Banuelos has waived his claims of ineffective assistance

of counsel.   See United States v. Henderson, 72 F.3d 463, 465

(5th Cir. 1995).   However, the record is not sufficiently

developed to address the ineffective-assistance claims on direct

appeal.   See United States v. Higdon, 832 F.2d 312, 313-14 (5th

Cir. 1987), cert. denied, 484 U.S. 1075 (1988).   The appeal is

DISMISSED WITHOUT PREJUDICE to Banuelos's right to raise the

ineffective-assistance-of-counsel issue in an appropriate

proceeding under 28 U.S.C. § 2255.   See United States v. Casel,

995 F.2d 1299, 1307 (5th Cir.), cert. denied, 114 S. Ct. 1368

(1994).

     APPEAL DISMISSED.